DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 6, 2020, August 31, 2020, and December 4, 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
[0004] recites “Dead objects or data are not referenced,” which is grammatically incorrect. Does Applicant mean “Dead objects are data that are not referenced?”
[0016] recites “stored as stored as,” which is a typo. Does Applicant mean “stored as
[0026] recites “similarity group 128 (and subgroup) and compression regions 126,” which is inconsistent with FIG. 1C. Does Applicant mean “similarity group 126 (and subgroup) and compression regions 130?”
[0042] recites “deletion bucket 220,” which is inconsistent with FIG. 2. Does Applicant mean “deletion bucket 250
[0048] recites “deletion bucket 252,” which is inconsistent with FIGs. 2-3. Does Applicant mean “deletion bucket 250?”
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Regarding claim 12, the claim is objected to because the claim recites the limitation “cleaning impacted compression regions associated with the impacted similarity groups or cleaning only impacted compression regions associated with the impacted similarity groups” in lines 1-3, where the second part of the limitation repeats the first part of the limitation. For purposes of examination, in view of corresponding claim 3, the Examiner construes the limitation to mean “cleaning 
Regarding claim 19, the claim is objected to because the claim recites the limitation “wherein the dead segments are not references by any of the live objects” in lines 17-18, which is a typo. For purposes of examination, the Examiner construes the limitation to mean “wherein the dead segments are not referenced by any of the live objects.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim recites the limitation “the compression regions” in line 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “
Regarding claim 8, the claim recites the limitation “the impacted compression regions” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “
The claim also recites the limitation “the old compression region” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “
Regarding claim 15, the claim recites similar limitations as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar rationale.
Regarding claim 17, the claim recites similar limitations as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 8, the claim recites the limitation “The method of claim 8,” where the claim is improperly dependent on itself. For purposes of examination, in view of corresponding claim 17, the examiner construes the limitation to mean “The method of claim [[8]] 7.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by GUO (Pub No.: US 2011/0167096 A1), hereafter GUO ‘096.
Regarding claim 1, GUO ‘096 teaches:
A method for marking similarity groups impacted by a garbage collection operation performed in a storage system, the method comprising: receiving a list of deletion records that identify objects that are to be deleted from the storage system (GUO ‘096 [0043] teaches reading a log file (i.e. list) that identifies changes to objects and/or object groups within the deduplicated data system, where [0042] teaches identifying an object group as changed if an object has been added to or removed from the object group, or if the object references different segments; [0050] teaches map sets contain maps of referenced segments for each object group that contains objects that reference segments contained within their respective containers, where [0052] teaches mark and sweep module 112 removing unmarked data segments from the identified container upon determining 
identifying slice recipes for the objects to be deleted from the deletion records (GUO ‘096 [0050] teaches map sets 640-648 contain maps of referenced data segments for each data object group that contains data objects that reference data segments contained within their respective containers, where [0052] teaches mark-and-sweep module 112 may remove unmarked data segments from the identified container; [0055] also teaches marking maps for data segments for each group within each container, where the mark results include bitmaps that identify a data segment within a given container that is used by data objects within a given group; [0056] teaches tracking all containers that are marked from groups that have had data objects deleted, then putting these containers in a sweep list, where only containers in the sweep list may have data segments removed);
marking similarity groups associated with the slice recipes as impacted similarity groups that are associated with segments of the objects in the deletion records
and generating a mapping of the impacted similarity groups to a map structure that identifies live segments in the impacted similarity groups, wherein the map structure allows dead segments associated with the objects to be deleted to be identified and removed from the impacted similarity groups (GUO ‘096 [0048] teaches mark-and-sweep module 112 creating a map of referenced data segments in the identified container for each data object group, where [0050] teaches map sets (i.e. map structure) contain maps of referenced segments for each object group that contains objects that reference segments (i.e. live segments) contained within their respective containers, where [0052] teaches mark and sweep module 112 removing unmarked data segments (i.e. dead segments) from the identified container upon determining that at least one changed object group experienced a change that potentially dereferenced an affected segment in the identified container; see also [0053-0056] & FIG. 6).
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. GUO ‘096 also teaches A non-transitory computer readable medium comprising computer executable instructions for implementing a method for marking similarity groups impacted by a garbage collection operation performed in a storage system (see GUO ‘096 [0060]).
Regarding claim 2, GUO ‘096 teaches the elements of claim 1 as outlined above. GUO ‘096 also teaches cleaning the impacted similarity groups (see GUO ‘096 [0052-0053] & [0056] as taught above in reference to claim 1 for removing unmarked  
Regarding claim 3, GUO ‘096 teaches the elements of claim 2 as outlined above. GUO ‘096 also teaches:
cleaning compression regions associated with the impacted similarity groups or cleaning only impacted compression regions associated with the impacted similarity groups (GUO ‘096 [0028] teaches a container (i.e. compression regions) containing segments referenced by objects within the changed object group, where a mark-and-sweep module 112 removes segments from each identified container that are not referenced by objects within the deduplicated data system). 
Regarding claim 5, GUO ‘096 teaches the elements of claim 1 as outlined above. GUO ‘096 also teaches identifying the live segments associated with the impacted similarity groups by evaluating the live objects (see GUO ‘096 [0042] as taught above in reference to claim 1 for identifying an object group as changed if an object has been removed from the object group, or if the object references different segments, where [0028] teaches a container containing segments referenced by objects within the changed object group, where a mark-and-sweep module 112 removes segments from each identified container that are not referenced by objects within the deduplicated data system). 
Regarding claim 6, GUO ‘096 teaches the elements of claim 5 as outlined above. GUO ‘096 also teaches generating the map structure that maps the live segments to the compression regions of the impacted similarity groups, wherein segments in the map structure that are not marked correspond to dead segments in the compression regions of the impacted similarity groups (see GUO ‘096 [0048] & [0050] as taught above in reference to claim 1, where map sets (i.e. map structure) contain maps of referenced segments for each object group that contains objects that reference segments (i.e. live segments) contained within their respective containers (i.e. compression regions), where [0052] teaches mark and sweep module 112 removing unmarked data segments (i.e. dead segments) from the identified container upon determining that at least one changed object group experienced a change that potentially dereferenced an affected segment in the identified container; see also [0053-0056] & FIG. 6). 
Regarding claim 9, GUO ‘096 teaches the elements of claim 1 as outlined above. GUO ‘096 also teaches removing the deletion records (GUO ‘096 [0055] teaches when groups have changed, clearing old mark results for the changed groups and then generating new mark results for the groups; [0056] also teaches tracking all containers that are marked from groups that have had data objects deleted, then putting these containers into a sweep list, where only containers in the sweep list may have data segments removed, sweeping the containers in the sweep list). 
Regarding claim 11, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over GUO ‘096 (Pub No.: US 2011/0167096 A1) in view of WALLACE (Patent No.: US 10,235,285 B1), hereafter WALLACE.
Regarding claim 19, GUO ‘096 teaches:
A method for marking similarity groups impacted by a garbage collection operation performed in a storage system, the method comprising: receiving a list of deletion records that identify objects that are to be deleted from the storage system (GUO ‘096 [0043] teaches reading a log file (i.e. list) that identifies changes to objects and/or object groups within the deduplicated data system, where [0042] teaches identifying an object 
identifying similarity groups from the deletion records as impacted similarity groups (GUO ‘096 [0028] teaches monitoring module 108 identifying at least one object group (i.e. similarity group) that has changed (i.e. impacted) subsequent to a prior garbage collection operation that removed data segments that were not referenced by objects within the deduplicated data system),
wherein the impacted similarity groups store segments associated with the objects that are to be deleted in compression regions (see GUO ‘096 [0042] above for identifying an object group as changed if an object has been removed from the object group, or if the object references different segments, where [0028] teaches a container (i.e. compression region) containing segments referenced by objects within the changed object group, where a mark-and-sweep module 112 removes segments from 
evaluating […] live objects or live recipes of the live objects to identify impacted live objects that are associated with the impacted similarity groups (see GUO ‘096 [0028] & [0042] above);
generating map structures for the compression regions in the impacted similarity group; identifying live segments from the live objects or the live recipes and marking the map structures accordingly such that the map structures identify which of the segments in the compression regions are live segments and which of the segments are dead segments (GUO ‘096 [0048] teaches mark-and-sweep module 112 creating a map of referenced data segments in the identified container for each data object group, where [0050] teaches map sets (i.e. map structure) contain maps of referenced segments for each object group that contains objects that reference segments (i.e. live segments) contained within their respective containers, where [0052] teaches mark and sweep module 112 removing unmarked data segments (i.e. dead segments) from the identified container upon determining that at least one changed object group experienced a change that potentially dereferenced an affected segment in the identified container; see also [0053-0056] & FIG. 6),
wherein the dead segments are not references by any of the live objects or the recipes of the live objects
cleaning the compression regions of the dead segments […] such that only the live segments remain (see GUO ‘096 [0052] above).
GUO ‘096 does not appear to explicitly teach instantiating a plurality of workers; evaluating, by the plurality of workers, live objects or live recipes of the live objects; cleaning the compression regions of the dead segments by the plurality of workers.
However, WALLACE teaches instantiating a plurality of workers (WALLACE C12:L6-24 teach compute nodes 501, 502 perform parallel operations based on a range-based partitioning of the set of fingerprint identifiers, where compute node 501 is assigned fingerprints in Range_1 and compute node 502 is assigned fingerprints in Range_2);
evaluating, by the plurality of workers, live objects or live recipes of the live objects to identify impacted live objects that are associated with the impacted similarity groups (WALLACE C11:L7-13 teach intersecting the fingerprints referenced by any live files stored on the system via direct/file tree 412, where the fingerprints of the directory/file tree 412 represents those fingerprints that are in actual use (e.g. live) in the current instance of the data; C11:L14-34 teach each fingerprint and container identifier association identifies the live instance of a data segment that is in use in the directory/file tree 412, where the set of <FP,CID> pairs are used to determine if the segment is to be forwarded to a new container, and once all the live data segments in a container have been copied forward to a new container, the container is deleted and the space reclaimed; C12:L66-
cleaning the compression regions of the dead segments by the plurality of workers such that only the live segments remain (WALLACE C15:L4-13 teach multiple compute nodes performing copy-forward for a different set of storage containers and deleting the old storage containers; see also C15:L14-31 and FIGs. 6-7).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GUO ‘096 and WALLACE before them, to include WALLACE’s deduplication garbage collection distributed among multiple nodes in GUO ‘096’s deduplicated data system. One would have been motivated to make such a combination in order to improve efficiency of garbage collection by enabling parallel garbage collection of multiple storage containers as taught by WALLACE (C11:L43-48).
Regarding claim 20
cleaning only those compression regions where a ratio of dead segments to live segments is greater than a predetermined threshold (WALLACE C23:L5-15 teach performing garbage collection based on a fullness factor indicating the percentage of total capacity used for a given storage unit or deduplication storage container, or a potential amount of space that may be reclaimed (i.e. ratio of dead segments to live segments)).
The same motivation that was utilized for combining GUO ‘096 and WALLACE as set forth in claim 19 is equally applicable to claim 20. 
Regarding claim 7, GUO ‘096 teaches the elements of claim 5 as outlined above. GUO ‘096 does not appear to explicitly teach:
allocating the live objects to a plurality of workers for evaluation and allocating the impacted similarity groups to the plurality of workers configured to clean the impacted similarity groups. 
However, WALLACE teaches the limitation (WALLACE C11:L7-13 teach intersecting the fingerprints referenced by any live files stored on the system via direct/file tree 412, where the fingerprints of the directory/file tree 412 represents those fingerprints that are in actual use (e.g. live) in the current instance of the data; C11:L14-34 teach each fingerprint and container identifier association identifies the live instance of a data segment that is in use in the directory/file tree 412, where the set of <FP,CID> pairs are used to determine if the segment is to be forwarded to a new container, and once all the live data segments in a container have been copied forward to a new container, the container is deleted and the 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GUO ‘096 and WALLACE before them, to include WALLACE’s deduplication garbage collection distributed among multiple nodes in GUO ‘096’s deduplicated data system. One would have been motivated to make such a combination in order to improve efficiency of garbage collection by enabling parallel garbage collection of multiple storage containers as taught by WALLACE (C11:L43-48).
Regarding claim 8, GUO ‘096 in view of WALLACE teaches the elements of claim 7 as outlined above. GUO ‘096 in view of WALLACE also teaches:
cleaning the impacted similarity groups on a basis of the compression regions, wherein live segments in the impacted compression regions are carried forward to a new compression region, and the old compression region is deleted in its entirety from the storage system (WALLACE C15:L4-13 teach multiple compute nodes performing copy-forward for a 
The same motivation that was utilized for combining GUO ‘096 and WALLACE as set forth in claim 7 is equally applicable to claim 8.
Regarding claim 16, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GUO ‘096 (Pub No.: US 2011/0167096 A1) in view of GUO (Pub. No.: US 2011/0225214 A1), hereafter GUO ‘214.
Regarding claim 4, GUO ‘096 teaches the elements of claim 1 as outlined above. GUO ‘096 does not appear to explicitly teach:
wherein the list of deletion records includes objects that were not finished writing. 
However, GUO ‘214 teaches the limitation (GUO '214 [0067] teaches a first backup may reference the object during the garbage collection process, a second backup may dereference the object during the garbage collection process, and the garbage collection process may account for the dereferencing of the object without accounting for the referencing of the object; [0069-0072] teach identifying the object added to the deduplicated data system during the garbage collection operation (i.e. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GUO ‘096 and GUO ‘214 before them, to include GUO ‘214’s locking/unlocking of objects using locked data object map in GUO ‘096’s deduplicated data system. One would have been motivated to make such a combination in order to efficiently prevent unwanted deletions during garbage collection operations and perform more costly recoveries of unwanted deletions as taught by GUO ‘214 ([0072]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LU (Patent No.: US 9,411,815 B1) – “SYSTEMAND METHOD FOR IMPROVING DATA COMPRESSION IN A DEDUPLICATED STORAGE 
XIE (Patent No.: US 8,825,720 B1) – “SCALING ASYNCHRONOUS RECLAMATION OF FREE SPACE IN DE-DUPLICATED MULTI-CONTROLLER STORAGE SYSTEMS” relates to allocating deduplicated data segments across a plurality of worker controllers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Examiner, Art Unit 2138